Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is dated as of November 7, 2018, by
and between WIZE PHARMA INC and/or WIZE PHARMA, LTD. (“Company”), with a
principal place of business and mailing address at 24 Hanagar st. PO Box 6653,
Hod Hasharon, Israel; and Ron Med Ltd, an Israeli company (“Consultant”), with
address for notices at: 22a HaOranim St. Hod Hasharon, Israel.

 

WHEREAS, the Company wishes to obtain from the Consultant the Services pursuant
to the terms and conditions of this Agreement; and

 

WHEREAS, the Consultant wishes to provide the Company with the Services pursuant
to the terms and conditions of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. The Services. During the term of this Agreement, the Consultant agrees, when
requested by the Company, to act as a consultant and render to the Company the
services set forth in Exhibit A hereto (the “Services”).

 

2. Supervision. While acting as a consultant for the Company, the Consultant
shall be under the supervision of the Company’s CEO (or a person designated
thereby).

 

3. Term. The contractual relationship pursuant to this Agreement will commence
on the date hereof (“Commencement Date”) and shall expire no less than one year
and shall be renewed for additional one year periods. Notwithstanding the
foregoing, each party may, only after one year following the Commencement Date,
terminate this Agreement (A) upon 60 days prior written notice or (B)
immediately by provision of a written notice, in any of the following
circumstances: (i) in the case of Company - commission of a criminal offence,
breach of trust or similar action committed by Consultant adverse to the
Company; (ii) in the case of Company – material breach of any of the
Consultant’s undertakings as set forth in this Agreement; or (iii) in the case
of Consultant – material breach of any of the Company’s undertakings as set
forth in this Agreement.

 

4. Compensation – The Consultant shall be entitled to receive consideration for
the Services as set forth in Exhibit A hereto. The consideration payable
(including issued) hereunder includes all taxes, levies and charges however
designated and levied by any state, local, or government agency (including VAT).
Consultant shall have sole responsibility for the payment of all of such taxes,
levies and charges and Company may deduct and withhold from any consideration
made hereunder all sums which it is required to deduct or withhold pursuant to
any applicable laws.

 

5. Confidentiality and Intellectual Property Rights.

 

5.1 The Consultant agrees during the term of this Agreement and thereafter that
it will hold the Proprietary Information of the Company (for purposes hereof,
including any of its affiliates) in confidence and will not use Proprietary
Information in any manner or for any purpose other than providing the Company
with the Services. By way of illustration but not limitation, “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques; and (b) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of
Company.

 



 1 

 

 

5.2 The Consultant understands that Company has received and will in the future
receive from third parties confidential or proprietary information (“Third Party
Information”). Consultant agrees to hold Third Party Information in confidence
and not to disclose to anyone (other than Company personnel who need to know
such information in connection with their work for the Company) or to use,
except in connection with Consultant provision of Services for Company, Third
Party Information unless authorized in writing by the Company.

 

5.3 Consultant irrevocably assigns to Company all right, title and interest
worldwide in and to the Company Work Product and all applicable intellectual
property rights related to the Company Work Product and agrees not to challenge
the validity of Company’s ownership in the Company Work Product. As used in this
Agreement, the term “Company Work Product” means any Proprietary Information
that is solely or jointly conceived, made, reduced to practice, or learned by
Consultant in the course of any provision of Services.

 

5.4 Consultant agrees to cooperate with Company or its designee(s), both during
and after the termination of this Agreement, to carry out the purpose of this
Section 5.

 

5.5 Upon termination of the Agreement or earlier as requested by Company,
Consultant will deliver to Company any and all material containing any Company
Work Product, Third Party Information or Proprietary Information of Company.

 

6. Representations and Warranties. Consultant hereby represents and warrants and
acknowledges (i) that Consultant has full right and power to enter into and
perform this Agreement in good faith without the consent of any third party;
(ii) that during the term of this Agreement not to accept any work or enter into
any contract or understanding or accept an obligation, inconsistent with
Consultant’s obligations under this Agreement or the scope of the Services; Data
and software stored on magnetic and other media that cannot be returned shall be
destroyed by Consultant together with all copies thereof; and (iii) in
connection with the stock options exercisable inot shares of common stock of the
Company issuable hereunder as consideration, Consultant understands that the
investment in such securities is speculative in nature and involves a high
degree of risk, and she or he is able to bear the economic risks of an
investment therein.

 

7. Independent Consultant Relationship; Etc. Consultant’s relationship with
Company will be that of an independent consultant and nothing in this Agreement
should be construed to create a partnership, joint venture, or employer-employee
relationship. Consultant is not the agent of Company and is not authorized to
make any representation, contract, or commitment on behalf of Company.
Consultant will not be entitled to any of the benefits that Company may make
available to its employees, such as group insurance, profit-sharing, or
retirement benefits.

 

8. General Provisions.

 

8.1 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 



 2 

 

 

8.2 Governing Law; Venue.

 

8.2.1 This Agreement, including the validity, interpretation, or performance of
this Agreement and any of its terms or provisions, and the rights and
obligations of the parties under this Agreement shall be exclusively governed
by, construed and interpreted in accordance with the laws of the State of
Israel, without regards to the choice of law provisions thereof.

 

8.2.2 In the event of any dispute or claim in connection with this Agreement,
then either party may submit the dispute or claim to (and all such disputes and
claims shall be resolved solely by) the competent courts in Tel Aviv, Israel.

 

8.2.3 Each of the parties further agrees that notice as provided in Section 8.6
hereof shall, without derogating from any other proper means of serving process
under applicable law, constitute sufficient service of process and the parties
further waive any argument that such service is insufficient.

 

8.3 No Assignment. This Agreement may not be assigned by the Consultant without
Company’s prior and written consent, and any such attempted assignment shall be
void and of no effect.

 

8.4 Waiver. No waiver by Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement shall be construed as a waiver of any other right.

 

8.5 Entire Agreement. This Agreement, including Exhibit A hereto, is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged

 

8.6 Notices. All communications under this Agreement shall be in writing and
shall be delivered by hand, facsimile or mailed by registered or certified mail,
postage prepaid, or electronic email to the address of such party in the
preamble to this Agreement or at such other address as such party may have
furnished to the other party in writing. Any notice so addressed shall be deemed
to be given: if delivered by hand or by facsimile or email, on the first
business day following the date of such delivery; if mailed by courier, on the
first business day following the date of such mailing; and if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

 

8.7 Survival. The following provisions shall survive in good faith for 24 month
termination of this Agreement: Sections 3, 5, 6, 7 and 8.

 

8.8 Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

 

8.9 Construction. The words “hereof,” “herein,” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The use of the word
“or” shall not be exclusive unless expressly indicated otherwise. Any reference
to “days” means calendar days unless Business Days are expressly specified. The
word “party” shall, unless the context otherwise requires, be construed to mean
a party to this Agreement. Any reference to a party to this Agreement or any
other agreement or document contemplated hereby shall include such party’s
successors and permitted assigns. The headings herein are for convenience of
reference only, do not constitute part of this Agreement, and shall not be
deemed to limit or otherwise affect any of the provisions hereof. All Exhibits
and Schedules annexed hereto or referred to herein are hereby incorporated in
and made a part of this Agreement as if set forth in full herein. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The parties
hereto agree that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be applied in the construction
or interpretation of this Agreement.

  

[signature page follows]

 



 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
date first written above.

 

Ron Med Ltd       By: /s/ Ron Mayron   Name: Ron Mayron   Title:         WIZE
PHARMA, INC.       By: /s/ Or Eisenberg   Name:  Or Eisenberg   Title: Acting
CEO       WIZE PHARMA, LTD.       By: /s/ Or Eisenberg   Name: Or Eisenberg  
Title: Director  

 





 4 

 



 

EXHIBIT A
SERVICES AND CONSIDERATION

 

-Position: Strategic advisor to the Company’s senior management and Board of
Directors

  

-Scope: Expected to be available for strategic meetings/sessions/calls with
management on a weekly basis and for all board of directors or relevant
committee meetings

  

-Compensation: NIS 20,000 (including VAT if applicable) per full month (“the
monthly payment”), against a tax invoice in accordance with the law which the
Consultant shall submit to the Company. The monthly payment shall be paid by the
Company (either Wize Pharma Inc. or Wize Pharma Ltd., at Company’s discretion)
not later than 10 days from the date of issue of an undisputed tax invoice. The
Consultant undertakess to submit the tax invoices to the Company not later than
the 5th day of each calendar month for the preceding month.

  

-Consultant will not be reimbursed for any expenses incurred in connection with
the performance of the Services, unless otherwise agreed in writing by the
Company and in advance.

 



 5 

